Judgment, Supreme Court, New York County (Allen Murray Myers, J.), rendered December 16, 1987, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree and sentencing him, as a predicate felon, to an indeterminate prison term of from 2Vz to 5 years, unanimously affirmed.
The defendant’s application for waiver of the mandatory surcharge due to indigency is premature (People v Velez, 150 AD2d 514, Iv denied 74 NY2d 748). If, at the conclusion of his imprisonment, the defendant finds himself unable to pay the surcharge, he may move at that time for a waiver thereof (see, CPL 420.35, 420.10; People v Williams, 131 AD2d 525). Moreover, we find defendant’s arguments concerning the constitutionality of the imposition of the surcharge to be meritless (see, People v Barnes, 62 NY2d 702). Concur—Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.